Title: From George Washington to Thomas Parker, 7 February 1793
From: Washington, George
To: Parker, Thomas



Sir,
Philada Feby 7th 1793.

I have received your letter of the 17th of January, desiring to know the terms upon which I would dispose of a tract of land which I have in Glocester County: And in reply thereto, I can only inform you, that I received it on the 1st of October 1789 at a valuation of £800 Virga Currency, in part payment of a bond due to me, and that I am willing to dispose of it for the same sum, with interest from the said first day of Oct. 1789.
If this price should be agreeable to you, and the time of payment made convenient to me, the bargain may soon be closed. It would suit me to receive the money immediately on giving possession of the land; but if that should not comport with the convenience of the purchaser, the matter may possibly be accommodated by allowing a short time for the payment, letting the debt stand upon good security & with interest.
Should you on this view of the matter incline to purchase the abovementioned land, you will be so good as to let me know your determination without delay, and the time in which you would propose to make payment. I am, Sir Your most Obedt Sert.
